Case 1:18-cr-00031-SPW-T.]C Document 22-1 Filed 02/15/19 Page 1 of 3

MONTANA H|GHWAY PATF¥OL
E15A SOUTH 27 E`:TREETY B|LL|NGS. MT 5910!

 

lNC|DENT REPOHT
Ra oft Nurnhar Ftapon Date f lime Heparlinq Agency
il`.l 52572-01 091‘1§}2017 10:56 FM MONTANA HIGHWA‘{ PATHUL

 

 

 

 

 

Agem:y Case Numhar ngancv C.AD Numbar Fiang a o| Dccurrance Daia."|' ma
MHF1TCAD123204 09i19!201710.20 PM la US.'WQM':' 10: 20 PM
|DFiUG SE|ZUF|E:l MlSDEMEANOFI - TF|AFF|C

 

 

 

!NciDt-:NT LocATloN

$°E"r'.“LYowsrom=_ coal §il%li§irln aim a. casino i?‘.“'i|§§asszs ii§§i{"§aznas
BHSEEB|TA?:?DCKWOOE RD | glgT iN CiTY LiMlTS (ODU] iam §E`ico?lde

DTHER H£LATED LocATloN 7
$§"€'€'owsroas long iismzii"s a r.oclcwooo no rzno sain am r. cAeroi §§`.iiig§zaazo -Li'E§'.ii§§:lzaaa
S"“' M'a“ irvg'r m env Lma'rs room l mm l am me

 

 

 
      
 

PEHSON: SUSPECT
Flrs| Narne
STEVEN

        
 

         
  
 
 
    
  
    

 
 
 

Data of Blrlh
0'\".'20.'1973 39
Drl ivers [ll:an592 or UiFro or |D

t.asl Narne
PH|LL|PS

Midd|e Nams
WAYNE
Gumi S|atus

Ag a Race Se)r t-leight Weighl Hair Eyes Marila| Slatus
W M 165 EF!C| HF|Q SlNGLE
plate C|ass urTypa E:plres

    
 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NDTAHF ESTED 0707819784 MT D 07120{2020
-\'.rass Edrass izilhar) EHK S'lale er Cude Phenu |Phdnu |Olhor}
1645 AUGSEL|FIG IJRIVE |B| L|NGS MT 59105 406~550~2255
"o idle on Fiepo!l Assec!ata\i wi`tit`Pelsen P'arson's Floia in Vohrclo
TaNo: 2211|)‘30 State: MT ‘{ear: 2003 Me$te: CHEV Mddei: S|LVEFIADO DHlVEFi
Dl:¢:upa|lon |Emp|over Master Bualness index Nemaer
ED`S SALVAGE AND REC'{CLE
ross Addrass lC'|Thar} Crty S'Eii Ip Code FiTna Phorle lD'tii°é`F)
| IHARD|N i l |
ARREST lNFORMATlDN
County di Arrnsl Locallan Descrlptiorl
rrasr a war or ar .l oo ng act rry}
Irrasllng Ui`ilcer Rank ED§¢ l lD Nurnner Linil f Assignrnent
KR!SFY KEES TRGOPEF| 2006 MHPMB~MD
CHARGES
violation l Cuunls [ \fru|atiun Typa l Vlolalion C,lasslt”lcalion iLevel
> 45-10-`¥03 1 MGNTANA CBDE CFi|MiNAl.! COUFIT R£QU|RED [PEND|NG HEV|EW)
Crlmlna| Fossess|on Ot lJrug Paraphernalia
s 45-8-340 [1} 1 MONTANA CDDE CH|M|NAL'. COUFiT REQU|F{ED (PEND[NG HEV|EW)
Sawad Otl‘ Firearrn thifle Or Shotgun)- tsi Ottanse
> 45-9-102{4} MONTANA CODE CHIMINAL: COUF\T REQU!HED (PEND\NG HEV|EW)
Crlmlnal Possesslon 0| Dartgerous Drugs- DpialelMeth
> 45-9-102(6} 1 MONTANA CODE CF¢|MINAL: GOUF[T HEGU!F\ED {?ENDING REVlEW]
Crlrnlnal Possession of Dangerous Druga Not Otherwise Providad Fnr ln Subseclions {2| Through (5]
> 61-3-312 t MONTANA CODE THAFF|C V|OL.AT]ON: COURT REQU|F|ED
Ogeratlng Wlth Exglred Flegistratlon - Failure to Reraglsler
State & chanse Plala NumttarExprres V|N Vaar Make Modal Slrlu Go|or
2211090 1231/2011 1GCHK231X3F1721D1 2603 CHEV S|LVERADU P CKUP 7 WHi
[:] cr.rv | g easter l "“Ea ‘° g vehicle rg-.-.-er:

 

 

Persons Fisl aisd le Vahlcls
§thle Phi||ig§ §§I§n W§!r\§

On September 19, 201?, |, Trooper Kristy Kees, was on duty and patrolling in Yeilowstone County, Montana, l was
wearing a full working uniform and operating a marked patrol vehie|e. l was traveling southbound on Main Street.
The vehicle in front of me appeared to have an expired registration tag. l ran a registration check on the vehicte, a
2003, white, Chevro|et Siiverado bearing the Montana license plate of 22~11090. The vehicle registration showed

that it had been expired since 2011. The Montana Highway Patrol dispatch confirmed the expiration for me, and l
initiated a traffic stop with the vehicle at the 2nd Shift Bar and Casino off US 87E near Lockwood Fload.

| approached the passenger side ot the vehicle and greeted the single male driver. l informed the mate of the
reason that l had pulled him over. The mate‘s eyes appeared blood shot. l moved over to the driver's side door so l
could speak with the driver better, as his engine was making it hard to hear him on the passenger side. When l
asked, Mr. Phillips told me that he was heading down to Hardin for work. Mr. Phillips stated he worked for Ed’s
Salvage and Flecyc|ing. The male handed me an insurance card for the vehicle without me promptlng, and | asked
him if l could see his driver’s license as we||. l identified the mate driver with his Montana driver's license as a Mr.
Steven Wayne Phi||ips (DOB: 07/20/1978). Mr. Phiilips’ appearance suggested possible drug use as his teeth
appeared rotten and some were missing. His face also appeared more gaunt and hollowed out than his picture on
his driver’ s license. Mr. Philfips stated that he had boug_ht the vehicle from Ed' s Salvage and was waiting to get the

 

 

 

lNC|DENT S¥NOFS|S Page 1 of 3

neither 3
USAO-oos

 

Case 1:18-cr-00031-SPW-T.]C Document 22-1 Filed 02/15/19 Page 2 of 3

 

 

 

 

ReBon Numbol Heport Date l lime Flaponmg Agant:y
iU 52572-01 09119:‘2£|1? 10:56 PM MONTANA HlGHWAY PATROL
Aganq' Casa Numeer Aganr:y CAD Number Flange ul Dccurrence Da\ar'lirna
MHPi?CADi23204 09!191‘201110:20 PM tn Wii§r?o1?10:20 PM

 

title. Mr. Phil|ips thought that he had bought the vehicle around June of 2017. While l spoke with him, Mr. Phillips
talked slowly and mumb|ed at times,

Mr. Phil|ips could not provide any paperwork on the sale ot the vehicle or the registration, so l asked Mr. Phillips ill
could open the driver's side door to check the ViN. Mr. Ph|lllps said l could. As l was recording the VlN,l noticed
multiple prescription medication bottles ln the door pocket of the driver’s side door. | asked Mr. Phillips about the
medication and if l could see it. Mr. Phillips handed me the first bottle and l noted the name information on the label
had been blocked out with a marker. This bottle was lull of pills and identified them as Cyclobenzaprine, a muscle
relaxant. The second bottle did not have any labels on it and contained pills that l later identified by their markings
as Amphetamine/Dextroamphetamine, or Adderall. The third bottle appeared empty. None of the medication
belonged to Mr. Phil|ips. Mr. Phillips stated that the medications were ones that were in the salvaged cars and then
began talking in mumbled statements that didn’t make complete sense, saying, “The ones that we find are the
ones...shit that you find ln the junkyard cars up there... and take care of them (rnedications) and disperse them."

l ran Mr. Phillips information through MHP Dispatch and asked them to run a lll for prior drugs, MHP dispatch later
informed me that Mr. Phillips did have prior drug history. Due to |lllr. Phillips blood-shot eyes, sluggish behavior
and speech, and the presence of medications in the vehicle, l decided to run him through the Standardized Field
Sobriety Tests. l asked Mr. Phillips to step out of his vehicle and walk back to my car with me. Mr. Phil|ips once
again started talking about how they get medication out ol the vehicles that come into the salvage yard, stating that
probably “eighty percent" of the vehicles have pi|is, pill bottles, and paraphernalia |n them. Mr. Phil|ips then stated
that the muscle relaxants belonged to his boss’ wlfe. When l asked, Mr. Phillips stated her name was Kim but that
he did not know her last name. Trooper Joshua French arrived on scene as back up.

At the conclusion ot the SFST’s, Mr. Phillips did not show impairment. Mr. Phil|ips’ demeanor throughout the
investigation continued to be relaxed and border-line lethargic. l asked Mr. Phillips if he had taken any of the pills
that were in his vehicle. Mr. Phillips stated that he had nct. When l asked Mr. Phillips why the label had been
blacked out on the muscle relaxant's bottle, he stated it had been like that when he got them. l asked Mr. Phillips
why he had the pilis. Mr. Phillips then stated that they collect the pills from the vehicles and then give them to
another unknown person who works at the hospital and she disposes of the pills there. This did not explain why he
was in possession of pills that he said belonged to “Kim."

Due to the presence of medication in the vehicle, l asked Mr. Phillips for consent to search his vehicle. Mr. Phillips
said, l‘l don’l really see any need to, but like l said l’m not hiding anything..." l clarified that Mr. Phillips was denying
consent to have his vehicle searched and he began to mumble so that l could not understand what he said. l asked
once again for Mr. Phillips to clarity his answer. Mr. Phillips mumbied incoherently again before saying, l‘l\lo,l
wouldn’t, | don’t...l don’l need it searched." l asked llllr. Phillips if there was anything in the vehic|e. Mr. Phillips
stated there was pizza in the vehicle l asked Mr. Phillips if there was a reason why he wouidn't let us search the
vehic|e. l'vlrr Phillips stated that he had his hunting stuff in there. l asked Mr. Phil|ips if there were any guns in the
vehicle. Mr. Phillips stated that he had his hunting rifle in there. 1 asked Mr. Phillips if there were any additional

y pistols or knives ln the vehiclel to which he said there was nct. Mr. Phillips then stated there were actually two
rifles in the vehic|e. llllr. Phillips stated both weapons were unloaded.

t asked MHP Dispatch to see if Billings PD cr Ye||owstone County had a K-Q on. They informed me that BPD did
have a dog on and wouid be respondingl While l was doing lhis, Mr. Phillips admitted prior methamphetamine use
to Trooper French. l explained the situation to Mr. Phillips while waiting for the K-9. Ofticer Nyquist arrived on
scene a short while later and deployed K-Q Flecon. Officer Nyquist informed me that Ftecon had positively indicated
on the vehicle. l informed Mr. Phillips that the K-B had hit on the vehicle and l would he seizing it. l ensured l had
current contact information for Mr. Phillips and released hlm to his own recognizance. Hanser’s Towing arrived on
scene and l followed them back to the DC| Garage, where l secured the vehicle pending a search warrant.

DC| wrote and applied for a search warrant, which was later granted. DC| then searched the vehicle and found
multiple pistois and rifles in the vehiclei some loaded. one rifle had a sawed-eff barre!. Two methamphetamine
pipes and a clear plastic bag, all containing residue, were found as well. The residue tested positive for
methamphetamine The paraphernalia and drug related items were taken and secured as evidence into MHP
Evidence. The firearms were taken and secured by DC|.

The following pending citations will be sent to the County Aftorney’s Ot‘lice:

 

 

 

|NC|DENT SYNOPSlS Page 2 of 3

USAO-Oi 0

Case 1:18-cr-OOO31-SPW-T.]C Document 22-1 Filed 02/15/19 Page 3 of 3

 

mason Number Floporl Date l l”rrna Raporting Agency
ici 52572-01 09!191201? 10:56 PM MDNTANA HiGHWAY PATRO[.

Agenq» Case Number Agam:y CAD Nurnbal Hange ot Gccurranca Dalat'l'rme
MHFT?CADlZBED-‘l 09119f201710:20 PM to 09i19i’201?10:20 PM

45~9-102(4) - CFiiMiNAL POSSESSION OF DANGEROUS DFiUGS - OPIATE)'METH

 

 

 

 

45-9-102(6) - cnlMiNAL PossEsstoN oF oANcEnous cause NoT oTHanlsE Pnovroeo Fon m
suasEchoNs (2) rnnouca (s)

45-10-103 - CFi|M|NAL POSSESSiON OF DFiUG PAF|APHERNALIA
45-8-340 [‘I] - SAWED-OFF FiREARM (RiFLE OR SHOTGUN) - 1ST O'FFENSE

61-3-312 - OPERATING W|TH EXP!FIED FiEGlSTFtATlON - FA|LUF{E TO FlEFiEG|STEFl

Trooper Kristy Kees

 

 

 

 

 

 

 

 

 

 

||||iiiENIJ OF REi"`Oi"i`l'||ii||l
EVIDENCE HECOF\D
item l Evidenca Nun‘har |Ouanllty Currency Valua Doscri lion
l 2 2 G SS METH P|PES
llarn | Evidenca NLrnher Cluanlity Currancy Valuo Dascnptzon
2 1 l PLASTIC EAGG|E Wl`t'H METHAMPHETAM|NE RES|DUE
| item l Evidencs Numher memory | Currency Valua Dascn lion _|
3 2 1 P!LE BOTTLE W|`FH i..AFiGE AMOUNT OF CVCLOBENZAPFUNE PiLLS; l PiLL BD'i`l`l_F_ WiTi-t 4 ADDEFlA|

 

 

Nutit:l `Eo Appear And Compiaint 510 A772455 E
Notice To Appear And Compiaint 510 A7724?2 E
Notice To Appear And Cornp|aint 510 A7?24?|J E
Nntl`ce To Appear And Comp|aint 510)\7724’."3 E
Notice To Appear And Ccmplainf 510 A7?2471 E

Traiflc Warning ¢' Fauity Equipmenl WES4796$

Repcri:ng Dltrcar Approvirig Supervisor

2006 KEES

 

|NCIDENT SY`NOPS|S Page 3 013

USAO-O‘| 1

